568 S.E.2d 608 (2002)
356 N.C. 163
In re Jakel PITTMAN, A Minor Child DOB: 10-03-99.
No. 229P02.
Supreme Court of North Carolina.
August 15, 2002.
J. Richard Hamlett, II, Tarboro, for Lekeshia Harris.
*609 Jayne B. Norwood, for Nash Co. DSS.
Judith L. Kornegay, Rocky Mount, for Guardian ad Litem.
Francisco J. Bricio, Cary, for James Pittman.
Prior report: 149 N.C.App. 756, 561 S.E .2d 560.

ORDER
Upon consideration of the petition filed by Respondent (James Pittman) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th day of August 2002."